J-A08014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 TEONIA TERRI KIMBRO                      :
                                          :
                     Appellant            :   No. 915 WDA 2021

            Appeal from the PCRA Order Entered June 22, 2021
  In the Court of Common Pleas of Erie County Criminal Division at No(s):
                         CP-25-CR-0002723-2015


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED: MARCH 11, 2022

      Appellant, Teonia Terri Kimbro, appeals pro se from the post-conviction

court’s June 22, 2021 order denying, as untimely, her petition filed under the

Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. After careful

review, we affirm.

      We need not reproduce the facts or a detailed summary of the

procedural history of Appellant’s case for purposes of her present appeal. We

only note that in January of 2017, Appellant pled guilty to third-degree murder

and burglary. She was sentenced on January 24, 2017, to a negotiated term

of 30 to 60 years’ imprisonment. On September 21, 2017, this Court affirmed

Appellant’s judgment of sentence, and she did not file a petition for permission

to appeal to our Supreme Court. Commonwealth v. Kimbro, 178 A.3d 184

(Pa. Super. 2017) (unpublished memorandum). Thus, Appellant’s judgment

of sentence became final on October 21, 2017. See 42 Pa.C.S. § 9545(b)(3)
J-A08014-22



(directing that a judgment of sentence becomes final at the conclusion of

direct review or the expiration of the time for seeking the review); Pa.R.A.P.

1113(a) (stating, “a petition for allowance of appeal shall be filed with the

Prothonotary of the Supreme Court within 30 days of the entry of the order of

the Superior Court sought to be reviewed”).

      Appellant thereafter litigated an unsuccessful PCRA petition, the denial

of which we affirmed on appeal. See Commonwealth v. Kimbro, 241 A.3d

357 (Pa. 2020) (unpublished memorandum). On April 15, 2021, Appellant

filed a second, pro se petition, which underlies her present appeal. On April

16, 2021, the court issued a Pa.R.Crim.P. 907 notice of its intent to dismiss

Appellant’s petition. She filed a pro se response to the court’s Rule 907 notice,

but on June 22, 2021, the PCRA court issued an order dismissing her petition

as untimely.

      Appellant filed a pro se notice of appeal on July 1, 2021. However, she

stated on her notice of appeal that she was appealing from her January 24,

2017 judgment of sentence. The certified record shows that the Erie County

Clerk of Courts time-stamped that notice of appeal and entered it in the

record, but it did not transfer that appeal to this Court. Instead, it notified

Appellant of several errors in her appeal, including that she had failed to

provide filing fees. On August 6, 2021, Appellant filed a corrected, pro se

notice of appeal, again stating she was appealing from the January 24, 2017

judgment of sentence.        This appeal was docketed by the trial court and

transmitted to this Court.

                                      -2-
J-A08014-22



      Thereafter, Appellant indicated in her docketing statement to this Court

that she is appealing from the June 22, 2021 order dismissing her PCRA

petition.   Because it was unclear from this record what order/judgment

Appellant was appealing, we issued a Rule to Show Cause order, directing

Appellant to explain why her appeal should not be quashed as either an

untimely appeal from her judgment of sentence, or an untimely appeal from

the June 22, 2021 order denying her PCRA petition. Appellant filed a pro se

response, which did not provide clarification on the timeliness of her appeal.

Nevertheless, we discharged the Rule to Show Cause order, but indicated that

the issue of the timeliness of Appellant’s appeal could be raised by the merits

panel.

      On August 16, 2021, the PCRA court issued an order directing Appellant

to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal

within 21 days of the date of the order. The order also notified Appellant that

“[a]ny issue not properly included in the Statement timely filed and served

pursuant to [Rule] 1925(b) shall be deemed waived.”        Order for Pa.R.A.P.

1925(b) Statement, 8/16/21, at 1 (single page). On September 23, 2021,

the court issued a Rule 1925(a) opinion stating that, as of that date, Appellant

had not filed a Rule 1925(b) statement, thereby waiving her claims for

appellate review. See PCRA Court Opinion (PCO), 9/23/21, at 1 (single page).

The record does not indicate that Appellant attempted to file a Rule 1925(b)

statement at any point thereafter.




                                     -3-
J-A08014-22



      In Appellant’s pro se brief to this Court, she states three claims for our

review:

      1. Did trial counsel perform ineffective assistance?

      2. Did the trial court commit an abuse of discretion when it denied
      Appellant’s … PCRA [petition]?

      3. Did Appellant enter a knowing, voluntary, and intelligent plea?

Appellant’s Brief at 8 (unnecessary capitalization omitted).

      Initially, we must begin by assessing whether Appellant’s notice of

appeal was timely filed, as

      [t]he timeliness of an appeal and compliance with the statutory
      provisions granting the right to appeal implicate an appellate
      court’s jurisdiction and its competency to act.               Absent
      extraordinary circumstances, an appellate court lacks the power
      to enlarge or extend the time provided by statute for taking an
      appeal. Thus, an appellant’s failure to appeal timely an order
      generally divests the appellate court of its jurisdiction to hear the
      appeal.

Commonwealth v. Williams, 106 A.3d 583, 587 (Pa. 2014).

      In this case, Appellant filed a pro se notice of appeal on July 1, 2021.

That appeal was timely-filed from the June 22, 2021 order denying her PCRA

petition. Although Appellant did not provide a filing fee with her appeal, and

she incorrectly stated that she was appealing from her January 2017 judgment

of sentence, Pennsylvania Rule of Appellate Procedure 902 states that the

“[f]ailure of an appellant to take any step other than the timely filing of a

notice of appeal does not affect the validity of the appeal, but it is subject to

such action as the appellate court deems appropriate, which may include, but

is not limited to, remand of the matter to the lower court so that the omitted


                                      -4-
J-A08014-22



procedural step may be taken.”        Pa.R.A.P. 902.     Here, the PCRA court

understood that Appellant was appealing from the denial of her PCRA petition.

See Order for Pa.R.A.P. 1925(b) Statement at 1 (single page); see also PCO

at 1 (single page). Accordingly, we need not remand for Appellant to file a

corrected notice of appeal. Instead, we consider her July 1, 2021 notice of

appeal as being timely-filed from the order denying her PCRA petition.

      Nevertheless, Appellant is not entitled to relief. First, she has clearly

waived her issues by failing to comply with the PCRA court’s order to file a

Rule 1925(b) statement. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included

in the Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”).

      Second, even if Appellant’s claims were not waived, Appellant has not

demonstrated that we have jurisdiction to review the merits of the issues

raised in her untimely PCRA petition. The PCRA time limitations implicate our

jurisdiction and may not be altered or disregarded in order to address the

merits of a petition. See Commonwealth v. Bennett, 930 A.2d 1264, 1267

(Pa. 2007). Under the PCRA, any petition for post-conviction relief, including

a second or subsequent one, must be filed within one year of the date the

judgment of sentence becomes final, unless one of the following exceptions

set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the



                                      -5-
J-A08014-22


         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that:

            (i) the failure to raise the claim previously was      the
            result of interference by government officials with    the
            presentation of the claim in violation of              the
            Constitution or laws of this Commonwealth or           the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States
            or the Supreme Court of Pennsylvania after the time
            period provided in this section and has been held by
            that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).     Additionally, any petition attempting to

invoke one of these exceptions must “be filed within one year of the date the

claim could have been presented.” 42 Pa.C.S. § 9545(b)(2).

      Here, Appellant’s judgment of sentence became final on October 21,

2017, and thus, she had until October 21, 2018, to file a timely petition.

Consequently, her petition filed on April 16, 2021, is facially untimely and, for

this Court to have jurisdiction to review the merits thereof, Appellant must

prove that she meets one of the exceptions to the timeliness requirements set

forth in 42 Pa.C.S. § 9545(b).

      Appellant makes no attempt to meet this burden. Instead, she argues

that (1) her trial counsel acted ineffectively by not filing a pre-trial motion to

suppress evidence obtained in this case, and by permitting/causing Appellant

to enter a guilty plea that was involuntary, unknowing, and/or unintelligent;

(2) the PCRA court abused its discretion by denying her petition where she


                                       -6-
J-A08014-22



has had ineffective representation throughout her case; and (3) her guilty plea

was unlawfully coerced.

       It is well-settled that a claim of ineffective assistance of counsel does

not, in and of itself, satisfy any timeliness exception. See Commonwealth

v. Gamboa-Taylor, 753 A.2d 780, 785 (Pa. 2000) (“[A] claim for ineffective

assistance of counsel does not save an otherwise untimely petition for review

on the merits.”).         Appellant makes no attempt to explain how her

ineffectiveness claims meet a timeliness exception. She also fails to state how

her argument that her guilty plea was coerced meets a timeliness exception.

Moreover, each of Appellant’s claims would fail to meet the one-year

requirement of section 9545(b)(2), as Appellant clearly was aware (or could

have discovered with due diligence) that her counsel acted ineffectively,

and/or that her guilty plea was coerced.

       Accordingly, even had Appellant preserved her claims in a Rule 1925(b)

statement, we would conclude that she has not demonstrated that her

untimely petition satisfies any exception to the PCRA’s one-year time-bar.

Therefore, the court did not err by dismissing it.1

       Order affirmed.




____________________________________________


1 On March 2, 2022, Appellant filed a pro se motion requesting that this Court
reinstate her post-sentence motion rights.        See Application for Post
Submission Communication, 3/2/22, at 1 (single page). We hereby deny
Appellant’s motion.

                                           -7-
J-A08014-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2022




                          -8-